Citation Nr: 1037829	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  03-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral pes planus (flat 
feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to March 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In June 2004, the Veteran testified at a travel board hearing at 
the RO before the Board.  A transcript of that hearing has been 
associated with his claims folder.  

In an October 2005 decision, the Board denied service connection 
for flat feet.  

The Veteran appealed the Board's October 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court), which 
in an August 2006 order, vacated the Board's October 2005 
decision, and remanded the case for readjudication consistent 
with the joint motion for remand.  

In a January 2007, the Board again denied service connection for 
flat feet.  The Veteran again appealed the Board's decision to 
the Court, which in an April 2008 order, vacated the Board's 
January 2007 decision and remanded the case for readjudication 
consistent with the joint motion for remand.  

In December 2008 the Board remanded the case for further 
development.  After the requested development was completed and 
the case returned, the Board again denied service connection for 
flat feet in a May 2009 decision.  The Veteran appealed the 
Board's May 2009 decision to the Court, which in a May 2010 
order, vacated the Board's decision and remanded the case for 
readjudication consistent with the joint motion for remand.  

In June 2010, the Board sought an advisory medical opinion from 
the Veterans Health Administration (VHA).  See 38 U.S.C.A. 
§ 7109; 38 C.F.R. § 20.901(a) (2009).  The requested opinion has 
been provided and associated with the Veteran's claims folder.  
In July 2010, a copy of the medical opinion was provided to the 
Veteran and his representative, and they were offered the 
opportunity to present additional evidence or argument.  In 
September 2010, the Veteran's representative submitted additional 
argument in support of the Veteran's appeal.  See 38 C.F.R. 
§ 20.903 (2009); see also Thurber v. Brown, 5 Vet. App. 119 
(1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The Veteran's bilateral pes planus clearly and unmistakably 
existed prior to service and did not permanently worsen or 
increase in severity beyond the natural progression during 
service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was 
satisfied by a letter sent to the Veteran in December 2008 with 
regard to the claim for service connection for bilateral pes 
planus.  The letter addressed all of the notice requirements.  
Although the December 2008 letter was not sent prior to the 
initial unfavorable decision by the AOJ in December 2002, the 
Veteran was given an opportunity to respond following this 
notice, and the claim was subsequently readjudicated in February 
2009 supplemental statement of the case, and therefore any defect 
in the timing of the notice of this information was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  Service treatment records and VA medical 
treatment records and evaluation are of record, as well as a 
transcript of the Veteran's testimony at his personal hearing and 
the Veteran's written contentions regarding the circumstances of 
his bilateral pes planus, and these records were reviewed by both 
the RO and the Board in connection with the Veteran's claim.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
this case, the Board finds that the October 2002 VA medical 
examination, as well as the March 2005 VHA opinion, were not 
adequate because it appears that the physicians' opinions failed 
to provide adequate rationale for their opinions that the 
Veteran's bilateral pes planus preexisted service and was not 
aggravated therein.  However, as a result of the Court's December 
2009 order, the Board requested an opinion from podiatry 
specialist within the VHA.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2009).  The specialist reviewed the claims 
file and also provided a negative nexus opinion; however, 
contrary to the aforementioned opinions, he supplied an 
explanation for his conclusions that was based in specific 
records in the claims file.  Therefore, the Board finds that this 
opinion provides an adequate basis for deciding the claim.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA opinion with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
There remains no issue as to the substantial completeness of the 
Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed on 
VA, including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 
3d (Fed. Cir. 2007).  



Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-
85 (March 5, 1985).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  History provided by the 
veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable".  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).  Concerning clear and unmistakable evidence that the 
disease or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 
2004); 38 U.S.C.A. § 1153.  

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands--that is, 
that the veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection--must be 
assumed as a matter of law.  Accordingly, service connection may 
not be granted on the basis of aggravation of a preexisting 
disease or injury in such a case.  Rather, where the government 
fails to rebut the presumption of soundness under section 1111, 
the veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
The usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-
ups of symptoms of a preexisting condition, alone, do not 
constitute sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 unless 
the underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, 1 Vet. App. at 54.

In this case, the Veteran and his representative contend that his 
preexisting bilateral pes planus was aggravated by his service.  
He notes that his condition was asymptomatic at the time of his 
entrance examination, but that he developed severe symptomatology 
that resulted in his discharge from service.

A review of the evidence of record shows that, while the Veteran 
denied any foot trouble in an October 1974 report of medical 
history, the accompanying enlistment medical examination report 
shows that clinical evaluation of the feet revealed asymptomatic 
second degree pes planus.  Therefore, the evidence shows that the 
Veteran had preexisting bilateral pes planus prior to his period 
of military service and the presumption of soundness does not 
attach.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In the 
alternative, the Board notes that the medical evidence of record, 
including service treatment records and post-service medical 
opinions and examination reports, show that the Veteran's pes 
planus is a congenital defect, and "[t]he presumption of 
soundness does not . . . apply to congenital defects, because 
such defects 'are not diseases or injuries' within the meaning of 
38 U.S.C. § 1110 and 1111."  Quirin v. Shinseki, 22 Vet. App. 
390, 397 (2009); see 38 C.F.R. § 3.303(d) (2010); see also Terry 
v. Principi, 340 F.3d 1378, 1385-86 (Fed Cir. 2003) (holding that 
the presumption of soundness does not apply to congenital 
defects).

As the Veteran's bilateral pes planus preexisted his induction 
into active duty, the Board must next address whether this 
disability increased in severity or was aggravated during his 
period of active service.  38 U.S.C.A. § 1153.  As noted, a 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. 
§ 3.306(a) (2009).  The presumption of aggravation applies only 
when preservice disability increases in severity during service.  
Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. 
Derwinski, 1 Vet. App. 204, 206-207 (1991).  Temporary or 
intermittent flare-ups of symptoms of a preexisting condition, 
alone, do not constitute sufficient evidence for a non-combat 
veteran to show increased disability for the purposes of 
determinations of service connection based on aggravation under 
section 1153 unless the underlying condition worsened.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Further still, the 
presumption of aggravation does not attach even where the 
preexisting disability has been medically or surgically treated 
during service and the usual effects of treatment have 
ameliorated disability so that it is no more disabling than it 
was at entry into service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).  Only if a veteran shows a chronic worsening of his 
preexisting disability during his service would the presumption 
of aggravation apply and, in turn, require the Board to then show 
by clear and unmistakable evidence that the worsening was not 
beyond the condition's natural progression.  

At the time of his October 1974 enlistment examination, the 
Veteran's physical profile was noted to be "1" with regard to 
the lower extremities.  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the appellant on a 
scale of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness for 
retention in the military service)).  Service treatment records 
show that the Veteran sought treatment for foot complaints on 
three occasions in January 1976.  He reported that he had had 
pain in both feet for the past month, with extreme pain on 
standing, walking and running.  X-ray studies showed bilateral 
pes planus.  A January podiatry consultation examination revealed 
rigid flat feet with pain in the arches.  The podiatrist 
concluded that there was no effective treatment for the Veteran's 
disability.  In February 1976, a Medical Board determined that 
the Veteran had severe, symptomatic, congenital flat feet, a 
condition that had not responded to treatment and was interfering 
with his ability to perform his duties.  The Medical Board 
therefore recommended discharge from service.  A February 1976 
Physical Profile Record report determined that the Veteran was 
not medically qualified for duty due to severe, symptomatic 
congenital flat feet.  A box on the form was check marked 
indicating that the condition was permanent.  The Veteran was 
assigned a P-3, reflecting that "the condition pertains to 
physical capacity and stamina and that the individual suffers 
from a medical condition or physical defect that demands 
particular assignment restrictions."  
A February 1976 Medical Board Proceedings notes that the Veteran 
was unfit for service due to severe, symptomatic bilateral pes 
planus.  This document further notes that the Veteran's pes 
planus had existed prior to service (indeed had existed since the 
Veteran's birth), and had not been aggravated by active duty.  At 
the Veteran's February 1976 military separation medical 
examination, the examiner diagnosed bilateral pes planus, severe, 
symptomatic.

After carefully reviewing the evidence of record and taking into 
account the manifestations of the disability that were recorded 
prior to, during and subsequent to service, as required by 38 
C.F.R. § 3.306(b), the Board finds that the preponderance of the 
evidence shows that the Veteran's preexisting bilateral pes 
planus, while becoming symptomatic in service, did not undergo 
and increase int he underlying condition, and therefore, 
aggravation may not be conceded.  Again, to establish 
aggravation, the Veteran must show that the bilateral pes planus 
increased in severity, beyond natural progression, during or as a 
result of his service.  See Wagner, 370 F.3d at 1096.  While the 
Board concedes that the Veteran's pes planus was asymptomatic 
prior to service and became severely symptomatic at the time of 
his discharge, the fact that he exhibited symptoms in service, in 
and of itself, is not sufficient to show that the underlying 
condition, as contrasted to the symptoms, worsened.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 296; Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995).

In this regard, although the February 1976 Physical Profile 
record indicated that the Veteran's severe, congenital flat feet 
condition was permanent, a subsequent Medical Board Proceedings 
report completed the following day concluded that his congenital 
pes planus preexisted service and had not been aggravated by 
active duty.  Furthermore, despite the Veteran's assertions and 
testimony that he continued to have problems with his feet since 
service and received continuous treatment for such problems, 
there is no objective medical evidence of any initial complaints, 
findings or treatment for any foot problems until August 2002, 
approximately 26 years after his separation from active service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding 
that a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether a pre-existing condition was aggravated by 
military service); see Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).  Moreover, although there are medical records in the 
file regarding complaints of other conditions dated in the late 
1990s, the post-service VA treatment records showing initial 
complaints of pes planus are dated in August 2002, one month 
after the Veteran filed his initial claim for service connection 
for flat feet.  Cf. Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (noting that, although interest in the outcome of a 
proceeding does not affect the competency to testify, it may 
affect the credibility of testimony).  August 2002 VA X-ray 
studies showed mild hypertrophic degenerative osteoarthritis, 
bilateral feet, and a tiny plantar spur of the calcaneal bone.  
The diagnosis was bilateral pes planus and alcoholic bilateral 
paresthesias.

In regard to the Veteran's lay statements that he believes that 
his flat feet were aggravated during or as a result of his active 
service, the Board notes that the Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has 
considered the Veteran's testimony and written statements 
regarding the worsening of his bilateral pes planus during 
service.  Under certain circumstances, lay statement s may 
service to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, a layperson is generally not deemed competent to opine 
on a matter that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 18 
Vet. App. 512, 520 (2004).  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Although a Veteran is competent in certain situations to provide 
a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  The Board finds that the 
Veteran is not competent to say that his preexisting bilateral 
pes planus was permanently aggravated by service.  

With regard to the medical evidence addressing this matter, the 
Board notes that the medical evidence of record clearly shows 
that the Veteran's preexisting bilateral pes planus did not 
undergo a permanent increase in the underlying severity during 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Despite service 
treatment records showing the Veteran's pes planus was assessed 
as severely symptomatic at the time of his discharge, two VA 
podiatrists, after reviewing the Veteran's claims file and 
service treatment records, in March 2005 and June 2010 VHA 
opinions, opined that the Veteran's service treatment records are 
indicative of a symptomatic flare up of his preexisting 
congenital pes planus.  Davis, 276 F. 3d at 1346-47; Hunt, 1 Vet. 
App. at 297.  The June 2010 VHA podiatrist notes that the service 
treatment records show no evidence of any fracture, dislocation 
or severe degenerative debilitating arthritis which would cause 
permanent or significant exacerbated disability after service.  
The podiatrist also noted that the significant lapse in time from 
the time the Veteran's discharge until he was initially treated 
for symptomatic congenital pes planus in 2001 and opined that it 
was therefore at least as likely as not that the Veteran 
experienced a symptomatic flare up of his preexisting condition.  
Both the March 2005 and June 2010 podiatrists opined that the 
symptomatic flare up in service was the normal natural 
progression of his congenital pes planus.  The June 2010 VA 
podiatrist opined that it was unlikely that the Veteran's current 
bilateral symptomatic pes planus was significantly or permanently 
worsened secondary to his service, noting that the Veteran's 
increased weight gain, age and varying activitiy level would 
determine the progression of the process and again noting the 
lack of medical treatment records from 1976 to 2001.  

The only medical evidence which indicated that the Veteran's 
currently diagnosed pes planus may have been aggravated by his 
service is the July 2003 addendum to the October 2002 VA 
orthopedic examination, in which the examiner elaborated on his 
prior opinion.  He noted that the Veteran had severe, 
symptomatic, bilateral pes planus on discharge in 1976.  Because 
he did not know the Veteran's level of disability or pain prior 
to service, the examiner indicated that it would be his opinion 
that "in some way the service aggravated his feet and may have 
aggravated his pre-service condition to some degree."  
Nevertheless he also explained that, traditionally, the degree to 
which pes planus could be aggravated by ambulation, running, 
hiking, or even the most intensive physical exertion would be 
limited and certainly would not produce severe long-term 
disability.  He concluded that the Veteran's flat feet became 
more symptomatic, or more specifically, caused more foot pain, 
during service than the Veteran experienced prior to service.  
However, the October 2002 VA examination report indicates, that 
after reviewing the Veteran's claims folder, the VA physician 
concluded it was not at least as likely as not that the Veteran's 
preexisting pes planus was aggravated during service beyond 
normal progression or became permanently worse during service.  
The VA physician explained that pes planus was a very common 
congenital abnormality.  He indicated that he could not imagine 
any activity that could make an asymptomatic pes planus become 
symptomatic, unless there was some fracture or major ligamentous 
injury, neither of which was documented in the Veteran's service 
treatment records.  

The Board finds that the addendum opinion is somewhat contrary to 
the earlier opinion when the examiner indicated that "in some 
way the service aggravated his feet and may have aggravated his 
pre-service condition to some degree" and thus may appear 
inconclusive as to whether the Veteran's preexisting pes planus 
was aggravated by service, and it does not comment on whether any 
such "aggravation" in service was permanent.  Medical opinions, 
which are speculative, general or inconclusive in nature, cannot 
support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the Veteran's claim that does 
little more than suggest a possibility that his illnesses might 
have been caused by service is insufficient to establish service 
connection).  In contrast, the June 2010 VHA podiatrist's opinion 
specifically reviewed the Veteran's claims file and provided a 
clear opinion that the Veteran's preexisting pes planus underwent 
a flare up during service and was not permanently worsened beyond 
the natural progression of the disability.  The examiner provided 
rationale for his opinion and referred to the Veteran's medical 
records in reaching a determination.  Therefore, the Board gives 
greater probative value to the June 2010 VHA podiatrist's 
opinion.  

The Board concedes that the Veteran's preexisting pes planus 
became severely symptomatic during service; however, this 
worsening has been determined to be a flare-up of symptoms 
affecting the congenital defect, and it does not show that the 
Veteran experienced a permanent worsening of his underlying pre-
existing pes planus.  Accordingly, since there is no competent 
opinion to the contrary, the Board finds that the presumption of 
aggravation does not apply in this case, and that the 
preponderance of the evidence is against the claim for service 
connection based on aggravation for bilateral pes planus.  When 
the preponderance of the evidence is unfavorable, the doctrine of 
reasonable doubt does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert, 1 Vet. 
App. at 54.




ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


